Citation Nr: 0902830
Decision Date: 01/27/09	Archive Date: 03/12/09
 
DOCKET NO. 02-20 444                       DATE JAN 27 2009

On appeal from the Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania 

THE ISSUES 

1. Entitlement to an increased evaluation for residuals of a fracture of the left radius and ulna with weakness of the dorsal extensor muscles of the left wrist, currently evaluated as 10 percent disabling. 

2. Entitlement to service connection for a left knee condition. 

3. Entitlement to service connection for a left shoulder condition. 

4. Entitlement to a total disability rating due to individual unemployability (TDIU). 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

M. Katz, Associate Counsel 

INTRODUCTION 

The veteran served on active duty from November 1963 to February 1968 and from August 1968 to August 1975. This case comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that are dated in December 1999 and May 2001. All issues now before the Board were remanded by the Board in January 2007 for a Travel Board hearing. The veteran subsequently failed to show at the hearing scheduled for him and has submitted no reason for his failure to show and the issues are now again properly before the Board. 

During the period on appeal, the veteran's service-connected left wrist disability's rating was increased in a December 1999 rating decision. Since this increase does not constitute a full grant of the benefit sought, as it is assumed that the veteran seeks the highest disability rating, the issue remains in appellate status. AB v. Brown, 6 Vet. App. 35 (1993). 

FINDINGS OF FACT 

1. For the entire period on appeal, the veteran's service-connected left wrist disability was manifested by symptoms of pain and limitation of dorsiflexion to, at most, 35 degrees, even on repeated use, and with no ankylosis. 

2. The evidence of record does not support the conclusion that the veteran has a left knee condition that is related to service. 

3. The evidence of record does not support the conclusion that the veteran has a left shoulder condition that is related to service. 

2 

4. During the entire period on appeal, the veteran's service-connected disabilities did not result in his preclusion from obtaining and maintaining substantially gainful employment. 

CONCLUSIONS OF LAW 

1. The criteria for a rating in excess of 10 percent for residuals of a fracture of the left radius and ulna with weakness of the dorsal extensor muscles of the left wrist have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.344, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Codes (DC) 5214, 5215 (2008). 

2. A left knee condition was not incurred in or aggravated by active duty service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008). 

3. A left shoulder condition was not incurred in or aggravated by active duty service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008). 

4. The veteran does not meet the criteria for TDIU. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).
 
3 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(l). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication. To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

With regards to the claims for service connection and TDIU, the duty to notify was not satisfied prior to the initial unfavorable decision on the claims by the RO. Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation." 

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial 

4 

adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letters sent to the veteran in November 2003 and February 2007 that fully addressed all four notice elements. The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence. 

With respect to the Dingess requirements, in February 2007 the RO provided the veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date. With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal. 

Therefore, adequate notice was provided to the veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

For the increased-compensation claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement. VA must also provide examples of the types of medical and lay 

5 

evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation. Vazquez-Flores, slip op. at 5-6. 

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in November 2003 prior to the initial RO decision that is the subject of this appeal. The letter informed him of what evidence was / were required to substantiate the claim and of his and VA's respective duties for obtaining evidence. 

Moreover, with respect to the Dingess requirements, the veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim. It is therefore inherent that the he had actual knowledge of the rating element of the claim. 

In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in February 2007. Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied. 

The Board acknowledges that the VCAA letters sent to the veteran in November 2003 and February 2007 do not meet the requirements of Vazquez-Flores and are not sufficient as to content and timing, creating a presumption of prejudice. Nonetheless, such presumption has been overcome for the reasons discussed below. 

The veteran was issued a letter meeting the requirements of Vazquez-Flores in May 2008. Thereafter, the claim was again adjudicated by the RO in a July 2008 supplemental statement of the case. 

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication. Therefore, the presumption of prejudice is rebutted. For this reason, no further development is required regarding the duty to notify. 

6 

Next, VA has a duty to assist the veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

7 

The RO has obtained VA and private medical records. He failed to show and give reason for not showing at Travel Board and videoconference hearings and therefore is not entitled to a further hearing in this case. He was afforded VA examinations regarding his claim for increased rating. While not given VA examinations specifically geared to render etiological opinions on his claims for service connection, none are necessary as he has submitted no evidence of either claimed condition being linked to service. 

Significantly, neither the veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

Hence, no further notice or assistance to the veteran is required to fulfill V A's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Claim for Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1. Separate DCs identify the various disabilities and contain each disability's rating criteria. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Board has been directed to consider only those factors contained wholly in the rating criteria. See Massey v. Brown, 7 Vet. App. 204,208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining the level of occupational and social impairment). 

8 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

Here, the veteran is currently rated as 10 percent disabled for residuals of a fracture of the left radius and ulna with weakness of the dorsal extensor muscles of the left wrist under 38 C.F.R. § 4.71a DC 5215. A 10 percent rating is the highest rating under DC 5215. The next higher rating applicable to disabilities of the wrist is 20 percent under DC 5214 where the veteran's wrist disability is productive of favorable ankylosis in 20 to 30 degrees of dorsiflexion. 

In evaluating musculoskeletal disabilities based on limitation of motion, the Board must assess functional impairment and determine the extent to which a service connected disability adversely affects the ability of the body to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10. 

Ratings based on limitation of motion do not subsume the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which include pain, more motion than normal, less motion than normal, incoordination, weakness, and fatigability. These regulations, and the prohibition against pyramiding in 38 C.F.R. § 4.14, do not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including flare-ups. DeLuca v. Brown, 8 Vet. App. 202, 206- 08 (1995). 

In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint. A finding of functional loss due to pain must be "supported by 

9 

adequate pathology and evidenced by the visible behavior of the claimant." 38 C.F.R. § 4.40. 

Here, the veteran's wrist was evaluated at three separate VA examinations. At the first VA examination, dated in March 1999, the veteran's dorsiflexion of the left wrist was noted to be to 55 degrees. At the second VA examination, dated in January 2001, the veteran's dorsiflexion of the left wrist was noted to be to 45 degrees with pain. Finally, in September 2004, the veteran's flexion was noted to be from 0 to 35 degrees and the same, 0 to 35 degrees, after repeated use. The veteran was noted to have increased pain in the joint during damp weather but repetitive use was determined to not increase the limitation of motion or otherwise decrease the functionability of the veteran's wrist. 

As the evidence fails to show ankylosis in the wrist in 20 to 30 degrees of dorsiflexion, the claim for increased rating fails under DC 5214. Here, specifically, the most limitation of dorsiflexion was to 35 degrees, 5 degrees in excess of where ankylosis is required for a higher rating. 

The Board has considered the veteran's statements regarding the claim for increased rating. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

10 

The veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. Layno, 6 Vet. App. at 470. As a lay person, however, he is not competent to offer opinions on medical diagnosis or causation, and the Board may not accept unsupported lay speculation with regard to medical issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski.Z Vet. App. 482 (1992). 

As noted, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record. In making its determination, the Board has focused on the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated, and the veteran's subjective complaints of increased disabilities. 

Lastly, in reaching these decisions, the potential application of various provisions of Title 38 of the Code of Federal Regulations have been considered, whether or not they were raised by the appellant, as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2008). The Board finds that the evidence of record does not present "an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1). In this case, there has been no assertion or showing by the appellant that his service-connected disability on appeal has necessitated frequent periods of hospitalization during the period on appeal. While it can be argued that the veteran's disabilities have interfered with his employability, the evidence of record simply does not support a conclusion that any such impairment is beyond that already contemplated by the applicable schedular criteria. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial 
capabilities are impaired). In the absence of the factors set forth above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218,227 (1995). 

11 

Claims for Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Moreover, with certain enumerated disorders such as arthritis, service incurrence may be presumed if the disease is manifested to a degree of 10 percent or more within one year after the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Overall, the Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Here, the veteran's service medical records are negative for treatment or complaints regarding the left knee and left shoulder. After separation, the veteran underwent a VA orthopedic examination in 1976 at which time he was not diagnosed with conditions affecting either the left knee or the left shoulder. Then, in a March 1999 VA examination, the examiner concluded that the pain of the left patella is likely due to ligament weakness and that the veteran had a "frozen shoulder." No relation to service regarding the frozen shoulder was made at that examination and nothing otherwise points to its relation to service. In fact, the veteran claimed that the pain had onset only two years prior to that examination, meaning sometime in 1997, which is over twenty years after separation. No diagnosis regarding the left knee was made. 

12 

With regards to the claim for service connection for a left knee condition, it is noted that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability. Without a pathology to which the symptoms of left knee pain can be attributed, there is no basis to find a left knee disorder for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. "); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir.2001). 

Without a diagnosed disability, the claim for service connection for a left knee condition must be denied. See 38 U.S.C.A. §§ 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski,3 Vet. App. 223, 225 (1992). 

With regards to the claim for service connection for a left shoulder condition, while the veteran has been diagnosed as having a "frozen shoulder" that diagnosis, nor any associated symptom, has been associated to service. It is also not shown that the veteran had symptoms beginning in service as that diagnosis was made nearly twenty years after separation and no symptoms were reported at a V A examination one year after separation. Without a showing that the veteran's condition is related to service, service connection for a left shoulder condition must be denied. 

With regards to all of the claims for service connection, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

13 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. Layno v. Brown, 6 Vet. App. at 470. As a lay person, however, he is not competent to offer opinions on medical diagnosis or causation, and the Board may not accept unsupported lay speculation with regard to medical issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992). 

In this case, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the veteran's statements. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved. As such, the appeal is denied. 

Claim for TDIU 

TDIU is considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(l). TOIU ratings are authorized for any disability or combination of disabilities for which the rating schedule prescribes a 100 percent evaluation or, with less disability where the requirements of 38 C.F.R. § 4.16 are met. See 38 C.F.R. § 3.340(a)(2). 

14 

TDIU ratings for compensation may be assigned if the schedular rating is less than total and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

Here, the veteran meets the percentage requirements of 38 C.F .R. § 4.16a. The veteran currently has more than one service-connected disability, with one disability (defined as all disabilities from a single accident under 4.16(a)(2)) with a combined rating of 60 percent. Therefore, the veteran meets the initial criteria for consideration of TDIU. 

However, the evidence of record does not indicate that the veteran is unable to secure a substantially gainful occupation as a result of his service connected disabilities. At his March 1999 VA  examination, the veteran reported that he could not work due to pain. However, at the September 2004 VA examination, he describes past jobs and non-service-connected reasons for leaving. 

While the veteran may not be currently employed, there is nothing in the claims file to suggest that any inability to secure or follow substantially gainful employment is a result of the disabilities which make up the single disability combined rating of 60 percent. 

15 

The veteran's claim for TDIU must therefore fail because the evidence does not support a finding that the veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 

ORDER 

An increased evaluation for residuals of a fracture of the left radius and ulna with weakness of the dorsal extensor muscles of the left wrist, currently evaluated as 10 percent disabling, is denied. 

Service connection for a left knee condition is denied. 

Service connection for a left shoulder condition is denied. 

A total disability rating due to individual unemployability is denied. 

C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals 

16 




